DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 4/27/2021 is acknowledged.   Claims 1 and 17 have been amended.   Claims 1-28 are pending.  Claims 1-16 and 28 are withdrawn from consideration as being drawn to a non-elected invention.    All of the amendment and arguments have been thoroughly reviewed and considered.   Applicant’s arguments were found persuasive to obviate the rejections of the prior Office action.  
Claims 17-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-16 and 28 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jodi Connolly on June 14, 2021.
The application has been amended as follows: 

(A)	In the specification at page 6 lines 13-16, the limitations “quencher. Fluorophores suitable for use with real-time PCR assays, such as TAQMAN PCR (Roche Molecular Systems, Inc), include, but are not limited to, 6-carboxyfluorescein (FAM), tetrachlorofluorescein (TET), tetramethylrhodamine (TMR), hexachlorofluorescein (HEX), JOE, ROX, CAL Fluor Pulsar, Quasar, Texas Red, Cy3 and Cy5“ were deleted and replaced with the following:
--- quencher.  Fluorophores suitable for use with real-time PCR assays, such as TAQMAN PCR, include, but are not limited to, 6-carboxyfluorescein (FAM), tetrachlorofluorescein (TET), tetramethylrhodamine (TMR), 	hexachlorofluorescein (HEX), JOE (reporter dye) 	(ThermoFisher), ROX (carboxy-X-rhodamine), CAL 	FLUOR (Fluorescent reporter dye), PULSAR 	(fluorescent reporter dye), QUASAR (fluorescent reporter 
(B)	In the specification at page 7, line 17, the limitation “Lissamine” was deleted and replaced with ---LISSAMINE (Lissamine green dye) ---.
(C)	In the specification at page 10, line 32, the limitation “ZENTM, Iowa Black” was deleted and replaced with ---ZEN (quencher dye), IOWA BLACK (dark quencher dye) --.

(D)	In the claim 1 at line 4 after “nucleic acid”, the limitation --in a real-time polymerase chain reaction (PCR) assay--.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: Applicant’s arguments were found persuasive that the combination of the cited prior art do not provide any guidance or motivation for selecting the probe sequences that is not more than 20 nucleotides length and comprise a sequence selected from SEQ ID NOS: 1-3.  Applicant’s regarding unexpected results of the claimed invention over the teachings of the cited prior art at pages 12 and 13 regarding unexpectedly superior RT-PCR based detection of all known lyssavirus species, including divergent lyssavirus species, with high sensitivity and high specificity.  The examiner agrees that the closest prior already made of record, Nadin-Davis et al reported that their assay had a limited ability to detect non-RABV lyssavirus species (see last paragraph of col. 2 on pages 1489 to col. 1 on page 1490). Additionally, with regards to analysis under 35 USC 101, the claimed invention were found .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637